DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s election of Group I, claims 1-10, drawn to a vaccine composition, and species election of (i) four as the specific number of peptides comprising SEQ ID No. 1, SEQ ID No. 4, SEQ ID No. 6, and SEQ ID No. 8, (ii) GM-CSF as the adjuvant, (iii) PD-1 peptide checkpoint inhibitor , and (iv) lung cancer in the reply filed on 8/22/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12, 14-26, 29-30, and 32-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, and claims  is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/22/2022.
Claims 1-10, 12, 14-26, 29-30, and 32-33 are pending.

Claims 1, 4-6, and 8-10 are under examination.

Priority
 	This application is a national stage entry (371) of PCT/US2018/016890, filed 2/05/2018, which claims priority from U.S. provisional application 62454270, filed 2/3/2017.

Information Disclosure Statement
	Applicant’s IDS submitted 11/7/2019 has been acknowledged and considered. A signed copy is attached hereto.
Claim Objections
Claim 2 is objected to because of the following informalities:  
	Claims 2 recites “Table 1”. According to MPEP 2173.05(s), Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
2.	`The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The claims are drawn to a vaccine composition comprising (1) (i)at least one peptide of KRAS, wherein the peptide comprising an amino acid sequence selected from the group consisting of SEQ ID Nos., 4, 5, 6, 7, 8, 9, 10, 11, 12 or an amino acid sequence having at least 70% sequence identity to the amino acid sequence of SEQ ID Nos. 4-12, or (ii) a vector comprising a nucleic acid sequence encoding the peptide sequence of any one of SEQ ID Nos. 4-12 or an amino acid sequence having at least 70% sequence identity to the amino acid of any one of SEQ ID Nos. 4- 12; and (2) an adjuvant, wherein the vaccine composition elicits an anti-tumor immune response in a subject.
	The instant specification discloses only KRAS peptides in Table 1 (SEQ ID NOs: 1-12). No other KRAS peptide structures or sequences are recited. The instant specification discloses that SEQ ID NOs:1-12 are MHC class II peptides of KRAS (paragraph 38). The instant specification teaches that the inventors employed longer peptides with predicted binding affinity to MHC class II to generate effective MHC class II-mediated immune responses against a variety of target peptides (paragraph 3).
	The instant specification fails to disclose any shared, critical sequence required for a KRAS peptide to possess the function of eliciting an anti-tumor immune response in a subject.
	To provide adequate written description and evidence of possession of the claimed peptide genus, the instant specification can structurally describe representative KRAS peptide sequences, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.). A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product. 
	Although Applicants may argue that it is possible to screen for KRAS peptide sequences of eliciting an anti-tumor immune response in a subject and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA ... ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening or sequencing methods provides no information about the sequence structure of any future mutations and KRAS peptides yet to be discovered that may function as claimed.
	The state of the art, even after the filing date of the instant application, discloses: “The molecular mechanisms by which MHC class II recognizes peptides has been investigated in detail. The peptides bind to a groove exposed on the external regions α1 and β1 of the MHC class II receptor, which is characterized by two α-helical walls and a β-sheet. The binding peptides can have a length between 9 and 20 amino acids. However, the complex is mainly stabilized by the interactions of 9 amino acids, which are localized in four key pockets: P1, P4, P6 and P9. The pockets are distributed between the α1 and β1 regions, with the latter containing multiple polymorphisms, associated with different MHC class II alleles. The flanking regions of the peptide, as well as the amino acids that do not interact with the key pockets, are crucial to facilitate the interaction with T-cell receptors (TCRs) after migration of the peptide–MHC complex to the surface of antigen-presenting cells.” Ochoa R, Laio A, Cossio P. Predicting the Affinity of Peptides to Major Histocompatibility Complex Class II by Scoring Molecular Dynamics Simulations. J Chem Inf Model. 2019 Aug 26;59(8):3464-3473. Thus, the genus of a KRAS MHC class II peptide comprising an amino acid sequence having at least 70% sequence identity to the amino acid sequence of SEQ ID Nos. 4-12 is vast, while the specification provides no guidance as to which amino acids can be changed by addition, deletion, or substitution and still retain the function of eliciting an anti-tumor response.
	In this case, the only factor present in the claims is a recitation of the KRAS peptide which elicits an anti-tumor response. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses structurally unrelated peptide sequences as claimed. A definition by function does not suffice to define the genus because it is only an indication of what the peptide does, rather than what it is. The specification fails to provide any shared, critical structural features coupled to the claimed functional characteristics for the vast genus of KRAS peptides that function as claimed. Therefore, one cannot readily envision members of the broadly claimed genus and what peptide sequences would function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus required to perform the claimed method.
	Given the structurally unrelated exemplary KRAS peptide sequences provided by the specification, and lack of reasonable structure-function correlation with regards to the unknown shared, critical sequences required of the genus of KRAS peptides to provide the claimed functions, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of the vast genus of KRAS peptides that function as claimed, and that is required to practice the claimed invention. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo (US-20070224208-A1, published 9/27/2007).
	Guo discloses antigenic peptide sequence, SEQ ID NO: 15, comprising instant SEQ ID NO: 4 and 6. Vaccine compositions comprising a nucleic acid encoding SEQ ID NO: 15 are also disclosed (claim 35).
Guo SEQ ID NO: 15 against Instant SEQ ID NOs: 4 and 6

    PNG
    media_image1.png
    138
    491
    media_image1.png
    Greyscale

	Guo further discloses the vaccine composition is used with an adjuvant (paragraph 57).
	Guo further discloses the vaccine can include biological modifier compounds, wherein the biological modifier compound is GM-CSF (paragraphs 148-149), which as evidenced by instant claim 8, is an adjuvant.
	Guo further discloses the nucleic acid sequence encoding the protein to be produced is inserted into the vector in a manner that operatively links the nucleic acid sequence to regulatory sequences in the vector that enable the transcription and translation of the nucleic acid sequence within the recombinant host cell (paragraph 70).
	Guo further discloses such a vector typically contains heterologous nucleic acid sequences, that is nucleic acid sequences that are not naturally found adjacent to nucleic acid sequence to be cloned or delivered (paragraph 69).
	As the peptide of Guo comprises both instant SEQ ID NO: 4 and 6, a vaccine composition comprising multiple peptides of Guo meets the limitations of the vaccine composition comprising at least two MHC class II peptides of KRAS, wherein the at least two peptides of KRAS are SEQ ID Nos. 4 and 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-5, and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/66153 (published 11-09-2000; IDS reference 5) further in view of Guo (US-20070224208-A1, published 9/27/2007).
	WO 00/66153 teaches a vaccine, wherein the vaccine composition comprising at least two MHC class II peptides of KRAS, wherein the at least two peptides of KRAS are selected from SEQ ID Nos. 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, and combinations thereof found in Table 1 or an amino acid sequence having at least 70% sequence identity to any one of SEQ ID NO.1-12 (Para. [0001] RAS oncogen p21 peptide vaccines; Para. (0063) Figure 5 shows the reactivity of peripheral T cells obtained after vaccination of a patient with colorectal adenocarcinoma. The patient received a vaccination with a cocktail consisting of seven different position 12 and 13 mutant ras peptides, sequence id. no. 1, 2, 3, 4, 5, 6 and 7 ... Briefly, PBMC were tested after one in vitro stimulation in standard proliferation assays with peptides with sequence id. no. 1, 2, 3, 4, 5, 6, 7 and 8 (wild type); SEQ ID NO: 8 [17 amino acids] shows 100% sequence identity with SEQ ID NO: 1 of this instant application [17 amino acids]).
	Further, SEQ ID NOs: 1-7 recited in Table 1 of WO 00/66153, all have an amino acid sequence having at least 90% sequence identity to SEQ ID NO. 1 (P5-21WT: KLVVVGAGGVGKSALTI).

SEQ ID NOs: 1-7 recited in Table 1 of WO 00/66153

    PNG
    media_image2.png
    204
    359
    media_image2.png
    Greyscale

SEQ ID NO: 8 of WO 00/66153

    PNG
    media_image3.png
    101
    328
    media_image3.png
    Greyscale

	WO 00/66153 also teaches administering the vaccine composition in combination with GM-CSF (page 12, lines 16-19), which as evidenced by instant claim 8, is an adjuvant.
	WO 00/66153 does not teach the vaccine composition comprises at least one peptide of KRAS, wherein the peptide comprising an amino acid sequence selected from the group consisting of SEQ ID Nos., 4, 5, 6, 7, 8, 9, 10, 11, 12 or an amino acid sequence having at least 70% sequence identity to the amino acid sequence of SEQ ID Nos. 4-12.
 	WO 00/66153 does not teach a vector comprising an isolated nucleic acid sequence comprising at least one nucleic acid sequence encoding at least one peptide selected from the group consisting of SEQ ID Nos. 1-12 or an amino acid sequence having at least 70% sequence identity to SEQ ID Nos. 1-12 operatively linked to a heterologous transcriptional regulatory element.
	These deficiencies are made up for by Guo.
	Guo discloses antigenic peptide sequence, SEQ ID NO: 15, comprising 100% sequence identity with instant SEQ ID NO: 4 and 6. Vaccine compositions comprising a nucleic acid encoding SEQ ID NO: 15 are also disclosed (claim 35).
Guo SEQ ID NO: 15 against Instant SEQ ID NOs: 4 and 6

    PNG
    media_image1.png
    138
    491
    media_image1.png
    Greyscale


	Guo further discloses the nucleic acid sequence encoding the protein to be produced is inserted into the vector in a manner that operatively links the nucleic acid sequence to regulatory sequences in the vector that enable the transcription and translation of the nucleic acid sequence within the recombinant host cell (paragraph 70).
	Guo further discloses such a vector typically contains heterologous nucleic acid sequences, that is nucleic acid sequences that are not naturally found adjacent to nucleic acid sequence to be cloned or delivered (paragraph 69).
	It would be obvious to one of ordinary skill in the arts to modify the vaccine composition of KRAS, comprising a peptide cocktail, to further comprise SEQ ID NO: 15 of Guo. One of ordinary skill in the arts would be motivated, with a reasonable expectation, to add an additional KRAS peptide sequence known to be effective in vaccine compositions in order to more effectively treat cancers.
	It would be further obvious to modify the vaccine composition above to comprise isolated nucleic acid molecule comprising a nucleic acid sequence encoding an amino acid sequence comprising the peptides. One of ordinary skills in the arts would have been motivated, with a reasonable expectation of success, to do so as Guo teaches vaccine compositions comprising nucleic acids encoding the peptides are known to be effective vaccines. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG MIN YOON/Examiner, Art Unit 1643      

/HONG SANG/Primary Examiner, Art Unit 1643